DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (U.S. 2011/0183056 A1).
Regarding claim 1, Morita et al. discloses a process for preparing a steviol glycoside composition comprising the steps of (i) providing Stevia rebaudiana leaves ([0030], [0046]), wherein the leaves comprise RebM ([0022]; Tables 4-6, “VIII”), (ii) providing a solvent comprising water ([0030], [0046]), (iii) contacting the leaves with the solvent to extract the steviol glycosides from the leaves ([0030], [0046]), and (iv) separating the leaves to obtain a Stevia extract solution ([0031], [0046]) comprising RebM (Tables 4-6, “VIII”).
Morita et al. does not explicitly disclose the RebM in the leaves or the extract solution as being at a relative concentration of greater than 1.4%.
However, Morita et al. suggests that selective cross breeding of Stevia varieties may be performed to alter the relative concentrations of steviol glycosides in the plants ([0004]). Such skill is considered to be within the ordinary skill in the art ([0007]). Since Morita et al. indicates RebM is a desirable steviol glycoside ([0029], [0039], [0044]), the production of a Stevia variety wherein the relative concentration of RebM is increased to 1.4% in the leaves is considered obvious to a skilled practitioner. A skilled practitioner would reasonably expect the relative concentrations of steviol glycosides in the extracts to be representative of the relative concentrations in the leaves as well, thus also rendering such a concentration of 1.4% in the extract obvious. Such a conclusion of obviousness is further supported by the teaching in Morita et al. that such a purified glycoside may be used as a sweetener ([0029], [0039], [0044]), thus suggesting the desirability for relatively high concentrations of such components in the leaves and extract.
As for claim 2, Morita et al. discloses further purification of the extract solution and drying to obtain an extract with a total steviol glycoside content of at least 6.9% by weight ([0031], [0046]).
As for claims 3 and 4, the disclosure of Morita et al. regarding providing Stevia rebaudiana leaves in general ([0030], [0046]) renders the use of any particular cultivar of Stevia rebaudiana obvious for extracting steviol glycoside compositions. The use of leaves as is (claim 3) or leaves from a cultivar (claim 4) of the three claimed cultivars (807086, 814011, and 817096) is thus considered obvious.
As for claim 5, the present specification describes “untreated aqueous extract(s)” as being an extract that has not been “subjected to techniques used to purify, isolate or further concentrate a certain steviol glycoside, or a group of steviol glycosides, from the extract” (P3, L15-L18), which is understood as requiring that the relative concentrations of steviol glycosides are not manipulated. In light of the obviousness of cross breeding of Stevia varieties in order to specifically select for those exhibiting a RebM relative concentration of 1.4% as discussed previously in relation to claim 1, the production of such an untreated extract would likewise be obvious to the extent that further manipulation of an extract obtained according to the method of Morita et al. from a cross-bred variety exhibiting RebM relative concentrations above the claimed threshold would be unnecessary to achieve such a relative concentration of RebM in an extract.
Claim 5 is additionally rejected according to the following alternative rationale. Claim 5 is a product-by-process claim. MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” For a RebM concentration at its common relative concentration, such an extract would be indistinguishable from a conventionally-produced extract that comprised RebM. Morita et al. discloses a Stevia extract solution ([0031], [0046]) comprising RebM (Tables 4-6, “VIII”), which would be an untreated aqueous Stevia extract wherein the RebM is present at its common relative concentration.
As for claim 6, Morita et al. discloses a food comprising the Stevia extract ([0045]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,202,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader than the claims of the ‘461 patent.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of copending Application No. 14/838,480. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader than the claims of the ‘480 application and require different steviol glycosides to be fortified, which is insufficient to distinguish the claimed extraction method from that of the ‘480 application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of copending Application No. 14/838,499. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader than the claims of the ‘499 application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Though the claims are similar to those of application number 15/507,969, which issued as U.S. Patent No. 11,202,461, the present claims do not recite that the leaves are “obtained from a Stevia rebaudiana cultivar which has been selectively bred”. Such a limitation served at least partially as the basis for allowance in the ‘461 patent. The present claims would be considered allowable over Morita et al. if they included a comparable limitation indicating that the leaves were obtained from a plant that was selectively bred to comprise the noted amount of RebM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793